DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Liu (US 6249199).
Liu disclosed a magnetism booster assembly comprising a sleeve 20 having a first face, a second face, and an outer periphery surface extending between the first face and the second face, the sleeve defines a central bore 26 extending from the first face to the second face, the sleeve also defines a pocket 22 spaced apart from the central bore and having an opening in the first face; and a magnet 30 positioned within the pocket; (claim 3) wherein the sleeve includes a rib (fig. 6:inner portions of 25 at tips of arrows) extending into the central bore, and wherein the rib is configured to engage a shaft of a tool; (claim 4) wherein the pocket is a first pocket and the magnet is a first magnet, wherein the sleeve further defines a second pocket spaced apart from the central bore and the first pocket, wherein the second pocket has an opening in the first face, and further comprising a second magnet positioned .
Claim(s) 1, 4, 5, 7, 8, 10, 11 and 18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by McGrath, et al. (US5024759).
McGrath in fig. 4 disclosed a magnetism booster assembly comprising a sleeve 40A having a first face, a second face, and an outer periphery surface extending between the first face and the second face, the sleeve defines a central bore extending from the first face to the second face, the sleeve also defines a pocket 44 spaced apart from the central bore and having an opening in the first face; and a magnet 42 positioned within the pocket; (claim 4) wherein the pocket is a first pocket and the magnet is a first magnet, wherein the sleeve further defines a second pocket spaced apart from the central bore and the first pocket, wherein the second pocket has an opening in the first face, and further comprising a second magnet positioned within the second pocket; (claim 5) wherein the first pocket and the second pocket are positioned on diametrically opposite sides of the central bore; (claim 7) wherein the sleeve is generally circular; (claim 8) wherein the pocket has a generally rectangular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, cited above.
Liu disclosed a sleeve 20 made of rubber material (col. 2, lines 9-10) but was silent wherein the sleeve is made of a flexible silicone material and wherein the silicone material has a hardness on the Shore A scale between durometer 50 and 60.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ flexible silicone material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 125 USPQ 416.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the claimed range of hardness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Liu was silent wherein the sleeve has a length defined between the first and second faces between 16 mm and 28 mm, or wherein the rib extends from the inside surface towards the center axis within a range between approximately 1 mm and 3 mm, or wherein the rib has a width that is approximately 1 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837